


Exhibit 10.24

 

FIRST AMENDMENT TO
AGREEMENT OF SALE

 

THIS FIRST AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is made and entered
into effective as of December 16, 2011, by and between BH UNIVERSITY TOWERS,
LLC, a Delaware limited liability company (“Purchaser”) and FAIRFIELD 24TH
STREET TOWERS LTD., a Texas limited partnership (“Seller”) with reference to the
following recitals of facts:

 

R E C I T A L S:

 

A.            Purchaser and Seller are parties to that certain Agreement of Sale
with an effective date of December 7, 2011 (the “Original Agreement’), pursuant
to which Purchaser agreed to purchase and Seller agreed to sell, inter alia,
that certain real property located in Austin, Texas and commonly known as the
University Towers Apartments.

 

B.            Purchaser and Seller now desire to modify the Original Agreement
in accordance with the terms and conditions set forth in this Amendment. For
purposes hereof, the Original Agreement and this Amendment are collectively
referred to as the “Agreement.”

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Original Agreement. Purchaser and Seller acknowledge that the
Original Agreement is in full force and effect, except as modified by this
Amendment. All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Original Agreement. In the event of any inconsistency
between the terms and conditions set forth in the Original Agreement and the
terms and conditions set forth in this Amendment, the terms and conditions in
this Amendment shall control.

 

2.             Approval Period. The expiration of the Approval Period is hereby
extended from 5:00 P.M. Central Time on December 16, 2011 to 5:00 P.M. Central
Time on December 23, 2011.

 

3.             No Other Modifications. Except as otherwise provided herein, all
other terms and provisions of the Agreement shall remain in full force and
effect, unmodified by this Amendment.

 

4.             Binding Effect. The provisions of this Amendment shall be binding
upon and inure to the benefit of the heirs, representatives, successors and
permitted assigns of the parties hereto.

 

5.             Counterparts. This Amendment may be executed in electronic format
(including facsimile and PDF) in any number of original counterparts. Any such
counterpart, when executed, shall constitute an original of this Amendment, and
all such counterparts together shall constitute one and the same Amendment. For
purposes of this Amendment, facsimile signatures shall be deemed to be
originals.

 

[Signature page to follow]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year written above.

 

 

PURCHASER:

 

BH UNIVERSITY TOWERS, LLC, a
Delaware limited liability company

 

 

 

By:

BEHRINGER HARVARD OPPORTUNITY OP II, LP, a
Delaware limited partnership

 

 

 

 

By:

BHO II, Inc., a Delaware corporation,
its general partner

 

 

 

 

 

 

By:

/s/ James D. Fant

 

 

Name:

James D. Fant

 

 

Title:

Senior Vice President - Real Estate

 

 

2

--------------------------------------------------------------------------------


 

SELLER:

 

FAIRFIELD 24TH STREET TOWERS LTD.,
a Texas limited partnership

 

 

 

By:

FF StudentCo C LLC,

 

 

a Delaware limited liability company,
its General Partner

 

 

 

 

By:

StudentCo LLC, Series C,

 

 

a Delaware series limited liability company,
its Managing Member

 

 

 

 

 

 

By:

/s/ Andrew Hinkelman

 

 

Name:

Andrew Hinkelman

 

 

Title:

President

 

 

3

--------------------------------------------------------------------------------


 

JOINDER SIGNATURE

 

Chicago Title Insurance Company has joined in the execution of this First
Amendment to Agreement of Sale (“Agreement”) solely for the purpose of
acknowledging its obligations as Escrow Agent thereunder and shall have no
duties or liability under the Agreement except for the performance of its own
obligations under the Agreement.

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

By:

/s/ Shannon Bright

 

Name:

Shannon Bright

 

Title:

Escrow Officer

 

4

--------------------------------------------------------------------------------
